2017 IL App (1st) 142258
                                           No. 1-14-2258
                                        September 12, 2017

                                                                               SECOND DIVISION



                                                IN THE

                                APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT


     THE PEOPLE OF THE STATE OF ILLINOIS, )                Appeal from the Circuit Court
                                          )                Of Cook County.
          Plaintiff-Appellee,             )
                                          )                No. 09 CR 6463
          v.                              )
                                          )                The Honorable
     JOVAN DJURDJULOV,                    )                Lawrence Edward Flood,
                                          )                Judge Presiding.
          Defendant-Appellant.            )



               PRESIDING JUSTICE NEVILLE delivered the judgment of the court, with opinion.
               Justice Hyman concurred in the judgment and opinion.
               Justice Mason concurred in part and dissented in part, with opinion.


                                            OPINION

¶1        A jury found Jovan Djurdjulov guilty on two counts of first degree murder. Djurdjulov

       argues on appeal that the trial court should have suppressed the statements he made to police,

       and the court should have granted Djurdjulov’s request for fees so that he could hire an

       expert to analyze cell phone records the prosecution used at trial. We find Djurdjulov’s

       statements admissible, but we hold that the court should have granted Djurdjulov’s request

       for expert witness fees. Accordingly, we vacate the convictions and remand for a new trial.
     No. 1-14-2258


¶2                                          BACKGROUND

¶3          The Spanish Cobras gang and the Spanish Gangster Disciples (SGD) gang fought for

        control of areas in Chicago early in 2009. On January 30, 2009, a thrown glass bottle

        shattered a window in the home of Djurdjulov, a member of the Cobras. Around 1 a.m. on

        January 31, 2009, a fire started raging through a three-story apartment building on Argyle

        Street, near Pulaski Road. Members of the SGD lived on the second and third floors of the

        burned building. Rosanna Ocampo and her daughter, Itzel Fernandez, who lived on the

        second floor of the building, died from inhaling smoke from the fire. Firemen at the scene

        smelled gasoline in the building. Police recovered debris from the scene and sent it to a lab to

        test for accelerants.

¶4          Police sought to question some members of the Cobras about their whereabouts at the

        time the fire started. After 6 p.m. on January 31, 2009, a security guard at Roosevelt High

        School contacted police when he saw Djurdjulov and two other Cobras enter the high school

        to watch a show in the auditorium. Police officers came into the auditorium and escorted

        Djurdjulov, Ulices Gomez, and Jamale Hernandez to three waiting police cars that took the

        three Cobras to the police station for questioning. Djurdjulov told police that he had visited

        Michael and Noel Santiago shortly after midnight that morning, and he had heard that Franco

        Avila, another Cobra, set the fire. Police released Djurdjulov, Gomez, and Hernandez.

¶5          Police again picked up Djurdjulov on February 15, 2009. To check his alibi, they asked

        him to show them where he was at the time of the fire. He directed police to the area and

        pointed out the Santiagos’ home.



                                                     2
     No. 1-14-2258


¶6         Police arrested Djurdjulov on March 10, 2009, in connection with an incident unrelated

        to the fire. Djurdjulov remained in an interrogation room at the station for about 36 hours,

        where police questioned him about the fire. Police recorded the questioning. Djurdjulov

        eventually said that David Vasquez, a former member of the SGD, started the fire, and

        Vasquez asked Djurdjulov to act as a lookout. Prosecutors charged Djurdjulov with two

        counts of first degree murder.

¶7                                         Pretrial Proceedings

¶8         Djurdjulov moved to suppress the statements he made to police on January 31, February

        15, and March 10 to 12, 2009. The trial court heard testimony from police officers and other

        persons who saw police with Djurdjulov in the high school. The court concluded that

        Djurdjulov voluntarily went with police to the police station and voluntarily answered

        questions about his whereabouts at the time the fire started. The court also found that

        Djurdjulov voluntarily accompanied police on February 15, 2009. The court watched the

        recording of Djurdjulov’s time in custody from March 10 to March 12, 2009. The court

        found Djurdjulov’s statements voluntary. The court denied the motion to suppress the

        statements.

¶9         Djurdjulov expected police to use cell phone records as evidence at the murder trial.

        Defense counsel filed a motion asking the court for funds so that Djurdjulov could pay an

        expert to analyze the cell phone records and help with cross-examination of the prosecution’s

        cell phone expert. At the hearing on the motion, Djurdjulov testified that he owned no bank

        accounts, no car, no valuable items like electronics or jewelry, no home or land, no business,

        and no assets he could use to pay for an expert. Djurdjulov testified that his aunt paid the fees

                                                     3
       No. 1-14-2258


          of his privately-retained attorney. The State offered no evidence to challenge the credibility

          of Djurdjulov’s assertions about his assets.

¶ 10         The trial court noted that it had no basis for rejecting defense counsel’s assertion that he

          needed an expert to contest the cell phone evidence. The trial court said:

                “[Djurdjulov has] been represented by privately-retained attorneys for the last

                four years. He in fact may be indigent, but someone’s been paying the bills for his

                representation.

                 It would seem to me if the issue is the expert fees for the defense of the case, in

                light of the fact that persons *** have been providing funds to represent him in

                the case so far, that the issue is is that person able to pay for the expert fees.”

¶ 11         The court denied the request for fees.

¶ 12                                                  Trial

¶ 13         The prosecution presented an expert who testified that gasoline permeated the debris

          police found at the fire. The prosecution admitted that police found no useful fingerprints at

          the scene. No witness claimed to have seen who set the fire, and no witness claimed to have

          seen Djurdjulov near the apartment building near the time the fire started.

¶ 14         Michael Santiago testified that in 2009, he lived near Cicero Avenue and Lawrence

          Avenue in an apartment he shared with his brother Noel, Angelita LaSalle, who was

          Michael’s fiancee, and Vivian Quesada, Noel’s girlfriend. Noel and Michael belonged to the

          Cobras. Michael said that on January 31, 2009, Noel came home from work around 1:30

          a.m., and told Michael, LaSalle, and Quesada that Djurdjulov was coming to visit.



                                                         4
       No. 1-14-2258


          Djurdjulov arrived a few minutes later, stinking of gasoline. Djurdjulov went back out and

          returned, carrying jeans, and accompanied by Gomez. Djurdjulov went to a bathroom where

          he changed his clothes. After 2 a.m., Djurdjulov, Michael, Noel, and Gomez went to buy

          alcohol. Noel alone went into the liquor store. While Michael, Djurdjulov, and Gomez waited

          in Gomez’s car, Michael complained that the car smelled like gasoline. Djurdjulov said, “I

          burned down a building.” After they returned to Michael’s home, they saw on television a

          news report about the fire on Argyle, about a mile from Michael’s home. Djurdjulov said,

          “That’s what I did.” Later that morning, Michael found Djurdjulov’s gasoline-soaked pants

          in Michael’s bathroom. Michael put the pants in the garbage.

¶ 15         Michael admitted that when he first spoke with police about the fire, he lied, telling them

          he did not know Djurdjulov. The second time he spoke with police, he did not tell them

          Djurdjulov smelled of gasoline or that he confessed to the crime or any other incriminating

          facts. Michael testified that police arrested him on March 17, 2009, and told him someone

          had identified him as a shooter in an incident unrelated to the fire. Police questioned Michael

          about the fire and not about the shooting. He told them that Djurdjulov said he set the fire.

          Prosecutors never charged Michael in connection with the shooting incident.

¶ 16         The parties stipulated that Michael told an investigator working for defense counsel that

          Djurdjulov had not smelled like gasoline on January 31, 2009. The parties stipulated that

          Michael also said to the investigator that during the questioning in March 2009, police told

          Michael that they would release him from custody if he said what police wanted to hear

          about Djurdjulov. Michael testified that he lied to the defense investigator.



                                                       5
       No. 1-14-2258


¶ 17         LaSalle testified that on January 31, 2009, Noel came home around 1 a.m. Djurdjulov

          came to visit around 2 a.m., smelling of gasoline. LaSalle corroborated Michael’s testimony

          about Djurdjulov leaving and returning with Gomez and a change of clothes. She also

          corroborated the testimony that Djurdjulov, Gomez, Michael, and Noel went out to buy

          alcohol and later that morning Michael discarded clothes Djurdjulov left in the bathroom.

¶ 18         LaSalle admitted that when she first spoke to police about the night of January 31, 2009,

          she said Djurdjulov arrived before midnight on January 30, 2009, and stayed most of the

          night. She changed her account completely after police arrested Michael. Like Michael,

          LaSalle told the defense investigator that police said they would release Michael if she and

          Michael agreed to the police’s account of the morning of January 31, 2009. Also like

          Michael, LaSalle testified that she lied to the defense investigator.

¶ 19         Quesada testified that on January 31, 2009, Noel came home around 1 a.m. and, about 10

          minutes later, Djurdjulov arrived. Otherwise, she echoed LaSalle’s testimony, including

          initially lying to police and changing her story after police arrested Michael on the shooting

          charge. Over defense counsel’s objections to prior consistent statements, the court permitted

          Michael, LaSalle, and Quesada to recount both what they said to police after Michael’s arrest

          and to say that their testimony to the grand jury the day after Michael’s arrest matched the

          testimony they gave in court about Djurdjulov’s appearance and confession on January 31,

          2009.

¶ 20         The parties stipulated to the accuracy of cell phone records. The police officer who

          obtained the records testified: “cell providers *** explain[ed] some of the items that were on

          there I didn’t understand. Actually, they’re quite confusing sometimes.”

                                                        6
       No. 1-14-2258


¶ 21         Joseph Raschke of the Federal Bureau of Investigation testified that the numbers in the

          record identified the cell phone that made each call, the cell phone that received the call, and

          the cell phone towers that transmitted the signals to and from those cell phones. From the

          location of the tower that transmitted the call, Raschke could approximate the location of the

          cell phone, within a radius of one or two miles. Records for Avila’s phone showed that he

          made and received several calls after midnight on January 31, 2009, and all used the tower

          nearest to Avila’s home. Calls from Djurdjulov’s phone at 12:53 a.m. and 1:06 a.m. used a

          tower only two blocks from the fire. A call at 1:12 a.m. used a tower near Cicero and

          Peterson. According to Raschke, the calls showed that Djurdjulov was near the scene of the

          fire when the fire started, and he left the area soon thereafter.

¶ 22         On cross-examination, Raschke admitted that obstructions, or damage to a tower, can

          affect which tower transmits a call. Raschke did not check for obstructions or damage to

          towers in the area of the fire and surrounding neighborhoods.

¶ 23         The prosecution then played for the jury extended portions of the questioning of

          Djurdjulov on March 10 to March 12, 2009. At first, Djurdjulov told police that Avila called

          him on January 30, 2009, and told Djurdjulov that Avila intended to get revenge on SGD.

          After the fire, Avila spoke to Djurdjulov again and said he used Heet to set the fire.

          Detectives told Djurdjulov that his account did not fit with cell phone records. Djurdjulov

          repeated his assertion that he did not go to the scene of the fire until he stopped with Gomez

          and the Santiagos on the way to the liquor store, around 2:30 a.m. on January 31, 2009.

          Detectives said:

                 “Your own cell phone puts you there. ***

                                                         7
       No. 1-14-2258


                *** Everything is point[ing] to you and saying you’re there and you’re still

                denying it. And no one’s gonna believe your story ***. *** [I]f you say that

                Franco did the fire you were there with Franco or you knew what Franco was

                gonna do and you need to come clean who was involved in it, and that is it.

                Because you were there and that’s you[r] way out. I was there I didn’t know what

                they were gonna do there’s your way out.”

¶ 24         After about 24 hours in custody, including 6 hours of questioning, and significantly after

          detectives told Djurdjulov about the cell phone records, Djurdjulov changed his account, and

          said he saw the fire when it started. Djurdjulov said he went with Gomez around midnight to

          drop off some friends with whom they had spent the evening. After they dropped the others

          off, Djurdjulov needed to urinate. Gomez parked and Djurdjulov got out of the car. He went

          into an alley to urinate. He saw an empty bottle, near a building where he knew SGD lived.

          He decided to throw the bottle through the window of the home. As he got to the building, he

          saw the fire starting and he saw Avila leaving the building. Detectives said someone must

          have helped Avila. Djurdjulov said he saw a second person in a hoodie leaving with Avila,

          but he did not recognize that person.

¶ 25         Detectives told Djurdjulov that Avila’s cell phone records showed that Avila stayed home

          that night. Djurdjulov said he saw Avila around 7 p.m. on January 30, 2009, several hours

          before a bottle came through the window of Djurdjulov’s home, and Avila said he intended

          to get revenge on SGD because they shot at him. Detectives emphasized that the cell phone

          records made the account unbelievable.



                                                     8
       No. 1-14-2258


¶ 26         Some hours later, Djurdjulov changed his account again. He said Vasquez, formerly an

          SGD, set the fire. Djurdjulov said Avila did not come to the scene at all. Djurdjulov saw

          Vasquez in Cobras territory on January 30, 2009. Vasquez told Djurdjulov to meet him near

          the SGD home on Argyle at 1 a.m. so Djurdjulov could watch Vasquez burn it. Police said

          that Vasquez must have needed someone to look out for police and SGD. Djurdjulov said

          that Vasquez asked him to act as a lookout, and he agreed.

¶ 27         Over the course of about 36 hours in the interrogation room from March 10 to March 12,

          2009, in about 8 hours of questioning, the detectives who interviewed Djurdjulov frequently

          accused him of lying and frequently yelled at Djurdjulov. At one point, a detective said:

             “[O]h this fucking make[s] you smirk, huh? Your little smirk, a seven-year-old girl is

             dead. You think this is a fucking joke? ***

                       ***

                       *** What do you think they’re gonna do to you? You’ll be in the fucking

             penitentiary until you’re fucking a hundred and ten fucking years old if you make it

             that far. That’s if they don’t fucking give you the fucking lethal injection. ***

                                                         ***

                       *** [Y]ou could very well spend the rest of your fucking life in prison if they

             don’t fucking give you the needle? I mean you realize that? *** For something that

             might’ve been a fucking mistake, might’ve been a plan that went to[o] far. But we

             won’t know that until you tell us exactly what happened, who was there, how it went

             down.”



                                                        9
       No. 1-14-2258


¶ 28         Detectives told Djurdjulov that the cell phone records showed his phone exchanging texts

          with Gomez’s phone. They said his story, that Gomez dropped off some friends with

          Djurdjulov in Gomez’s car and then they went to the Santiagos’ home, made no sense

          because he would not send text messages to Gomez while riding in Gomez’s car. The

          detectives also told Djurdjulov that his cell phone records showed a call to Camacho, another

          Cobra, around 1 a.m. Djurdjulov continued to insist that he did not call Camacho any time

          near 1 a.m., and Djurdjulov had ridden in Gomez’s car after midnight and then went with

          Gomez to the Santiagos’ home around 1 a.m. Djurdjulov said that when he went to meet

          Vasquez at the arranged spot before 1 a.m., Gomez parked and Djurdjulov got out of the car

          without telling Gomez about the arranged meeting. Djurdjulov also said, consistently, that he

          did not tell Gomez about the fire when he returned to Gomez’s car.

¶ 29         The parties stipulated to cell phone records that showed a call from Djurdjulov to

          Camacho around 3 a.m. on January 31, 2009, but no call near 1 a.m.

¶ 30         Gomez testified for the defense that he and Djurdjulov spent the evening of January 30,

          2009, with friends, and around midnight, with Djurdjulov in the car, Gomez drove the friends

          home. A little before 1 a.m., Gomez dropped off one of the friends about a block away from

          the building that later caught fire. Djurdjulov got out of the car to urinate. They then went to

          the Santiagos’ home, arriving around 1 a.m. Djurdjulov did not smell like gasoline, and he

          did not change his clothes at the Santiagos’ home. Djurdjulov did not have a change of

          clothes with him. Gomez stayed in the car with Michael and Djurdjulov when Noel went into

          the liquor store on the trip around 3 a.m. Djurdjulov did not say anything to Michael or

          Gomez about burning a building. Djurdjulov, Gomez, and Michael all saw the news report

                                                      10
       No. 1-14-2258


          about the fire, but neither Djurdjulov nor Gomez said anything when the report aired. Gomez

          also explained the cell phone records that showed multiple contacts between Gomez’s phone

          and Djurdjulov’s phone while Djurdjulov rode in Gomez’s car between midnight and 1 a.m.

          on January 31, 2009. Gomez left his cell phone with his girlfriend, and he borrowed

          Djurdjulov’s phone to send texts to his girlfriend, which she read on Gomez’s phone.

¶ 31         During deliberations, the jurors requested the cell phone records, a map showing the cell

          phone towers, and a transcript of the questioning of Djurdjulov from March 10 to March 12,

          2009. The court sent the requested materials to the jury. The jury found Djurdjulov guilty of

          the first degree murders of Ocampo and Fernandez.

¶ 32         The presentence investigation report showed that Djurdjulov, who turned 18 between the

          date of the fire and the date of questioning in March, worked at a grocery store, and after his

          arrest, he earned a G.E.D. in jail. Djurdjulov had one adjudication for unlawful use of a

          weapon, and he successfully completed his 18 months of probation on that charge.

¶ 33         The trial court sentenced Djurdjulov to two terms of 45 years in prison with the sentences

          to run consecutively. The court denied Djurdjulov’s motion for a new trial and his motion to

          reconsider the sentence. Djurdjulov now appeals.

¶ 34                                            ANALYSIS

¶ 35         Djurdjulov raises three issues in this appeal. First, he contends that the trial court should

          have granted his motion to suppress the statements he made during the questioning at the

          police station from March 10 to March 12, 2009. Second, he contends that the trial court

          should have granted his motion for funds so that he could hire an expert on cell phone data.



                                                      11
       No. 1-14-2258


          Third, he contends that the trial court erred by sentencing him to a term that amounts to life

          in prison. Different standards of review apply to the three issues.

¶ 36                                   Motion to Suppress Statements

¶ 37         The trial court must exclude evidence of confessions that the defendant did not make

          voluntarily. People v. Melock, 149 Ill. 2d 423, 447 (1992). The court must consider all of the

          circumstances surrounding a statement to determine whether the defendant made the

          statement voluntarily. Melock, 149 Ill. 2d at 447. “Factors to be considered in making the

          determination include the age, education and intelligence of the accused, the duration of the

          questioning, and whether he received his constitutional rights or was subjected to any

          physical punishment.” Melock, 149 Ill. 2d at 447. “The test of voluntariness is whether the

          statement was made freely, voluntarily and without compulsion or inducement of any sort, or

          whether the defendant’s will was overcome at the time he confessed.” People v. Clark, 114
Ill. 2d 450, 457 (1986).

¶ 38         When this court reviews the trial court’s ruling on a motion to suppress a confession, we

          defer to the trial court’s factual findings, overturning them only when they are against the

          manifest weight of the evidence. People v. Patterson, 2014 IL 115102, ¶ 37. However, we

          review de novo the ruling on the ultimate question of whether the defendant confessed

          voluntarily. Patterson, 2014 IL 115102, ¶ 37.

¶ 39         The parties do not dispute the facts concerning the March interrogation. Police had

          probable cause to arrest Djurdjulov on another charge on March 10. The video accurately

          records the questioning and the extended time Djurdjulov spent alone in the interview room.

          Police allowed Djurdjulov to use the bathroom and sleep, police brought Djurdjulov

                                                       12
       No. 1-14-2258


          sufficient food, and police did not beat or threaten to beat Djurdjulov. Djurdjulov was 18

          years old at the time of the questioning, with average intelligence, and in good physical

          condition. Police read Djurdjulov his Miranda rights at the start of the interrogation, and

          Djurdjulov understood those rights. Police records showed several prior contacts with

          Djurdjulov, including an arrest and conviction for unlawful use of a weapon.

¶ 40         Djurdjulov emphasizes that detectives yelled at him frequently during the prolonged

          questioning. Detectives threatened that courts would sentence him to death if he did not tell

          them who set the fire, although state law precluded imposition of the death penalty because

          Djurdjulov was only 17 at the time of the offense. See 720 ILCS 5/9-1(b) (West 2008).

          Detectives further tricked Djurdjulov by telling him his “way out” was to say he saw

          someone else set the fire.

¶ 41         The length of the detention here counts as a factor making the interrogation somewhat

          coercive. See People v. McGhee, 154 Ill. App. 3d 232, 239-40 (1987). Also, we find the

          reference to the death penalty intimidating and deceptive. “While deception is not per se

          unlawful, it can contribute to the coerciveness of the interrogation and weigh against a

          finding of voluntariness.” Patterson, 2014 IL 115102, ¶ 76. But “a brief reference to the

          death penalty will not render a statement involuntary when the statement merely illustrates

          the seriousness of the crime and the defendant’s will was not overborne as a result of the

          statement.” State v. Garner, 614 N.W.2d 319, 327 (Neb. 2000).

¶ 42         The State points out that police accommodated Djurdjulov’s physical needs and used no

          physical force. The detectives suggested possible explanations of the events and asked

          Djurdjulov to supply details of the offense, in accord with reasonable questioning practices.

                                                     13
       No. 1-14-2258


          See People v. Carrington, 211 P.3d 617, 643 (Cal. 2009). Police made no promises to

          Djurdjulov when they suggested a way out. See People v. Holloway, 91 P.3d 164, 177 (Cal.

          2004). We agree with the State that the questioning here “is better characterized as a

          ‘dialogue or debate between suspect and police in which the police commented on the

          realities of [his] position and the courses of conduct open to [him]’ (People v. Andersen, ***

          101 Cal.App.3d [563,] 583 [(1980)]) than as a coercive interrogation.” Holloway, 91 P.3d at

          177-78. We find that the detectives did not overcome Djurdjulov’s will. The trial court

          correctly held Djurdjulov’s statements admissible.

¶ 43                                             Expert Fees

¶ 44          Djurdjulov next contends that the trial court violated article I, section 8 of the Illinois

          Constitution (Ill. Const. 1970, art. I, § 8) and the sixth amendment to the United States

          Constitution (U.S. Const., amend. VI) when it denied his motion for fees so that he could hire

          an expert to analyze the cell phone records. See People v. Lawson, 163 Ill. 2d 187, 219-20

          (1994). Djurdjulov admits that his counsel failed to include the issue in this motion for a new

          trial, but he contends that, because his counsel raised the constitutional issue at trial, he has

          not forfeited review of the issue. The State addresses this argument only under the doctrine of

          plain error.

¶ 45          “[C]onstitutional issues that were previously raised at trial and could be raised later in a

          postconviction petition are not subject to forfeiture on direct appeal ***. [Citation.] ***

          [W]hen, as here, a defendant fails to raise a constitutional issue in a posttrial motion but the

          issue was raised at trial and could be raised in a postconviction petition ‘the interests in

          judicial economy favor addressing the issue on direct appeal rather than requiring defendant

                                                       14
       No. 1-14-2258


          to raise it in a separate postconviction petition.’ ” (Emphasis in original.) People v. Almond,

          2015 IL 113817, ¶ 54 (quoting People v. Cregan, 2014 IL 113600, ¶ 18). The defendant in

          Almond sought review of the trial court’s ruling on a motion to suppress evidence. Although

          the defendant did not raise the issue in his posttrial motion, our supreme court did not review

          the issue under the doctrine of plain error. Instead, the Almond court applied the standards

          used for preserved issues on direct appeal. Almond, 2015 IL 113817, ¶ 55. Similarly, in

          Cregan, the defendant sought review of the trial court’s ruling on a motion to suppress

          evidence. Although the defendant did not raise the issue in his posttrial motion, the Cregan

          court did not review the issue under the standards for plain error. Instead, the court applied

          the standards used for preserved issues on direct appeal. Cregan, 2014 IL 113600, ¶¶ 18-23.

¶ 46         We find that Djurdjulov has not forfeited review of the issue of whether the trial court

          violated his constitutional right to a fundamentally fair trial when the court denied his request

          for fees so that he could hire an expert to review the cell phone data. We review the issue

          under the standards for issues properly preserved for review, despite the failure of

          Djurdjulov’s counsel to include the issue in the posttrial motion for a new trial. The abuse of

          discretion standard applies to the trial court’s ruling on a motion for fees to pay to an expert

          witness. In re T.W., 402 Ill. App. 3d 981, 986 (2010).

¶ 47         “[A] criminal trial is fundamentally unfair if the State proceeds against an indigent

          defendant without making certain that he has access to the raw materials integral to the

          building of an effective defense.” Ake v. Oklahoma, 470 U.S. 68, 77 (1985). Every defendant

          accused of a crime has a “fundamental right to summon witnesses in his behalf.” Lawson,
163 Ill. 2d at 220. “[The right] should not be made to depend upon the financial

                                                       15
       No. 1-14-2258


          circumstances of the defendant. *** [R]easonable funds should be made available to

          accuseds, in certain circumstances, in order to imbue the right with substance.” Lawson, 163
Ill. 2d at 220. “[I]t is well established that a denial of funds to an indigent for the securing of

          expert witnesses in defense of criminal charges may violate constitutional protections.”

          Lawson, 163 Ill. 2d at 220.

¶ 48         A defendant establishes a right to funds for an expert witness “where the defendant

          demonstrates that the expert services sought are necessary to prove a crucial issue in the case

          and where the defendant’s financial inability to obtain his own expert will prejudice his

          case.” People v. Clankie, 180 Ill. App. 3d 726, 730 (1989).

¶ 49         The State contends that Djurdjulov did not prove indigence. Djurdjulov testified that he

          owned no bank accounts, no car, no valuable items like electronics or jewelry, no home or

          land, no business, and no assets he could use to pay for an expert. The State offered no

          evidence to challenge the credibility of Djurdjulov’s assertions about his assets

¶ 50         A defendant needs to establish only his own indigence as part of the proof needed to

          show a right to fees. Clankie, 180 Ill. App. 3d at 730. He need not show the indigence of

          relatives or other persons he knows. Friends, relatives, or others who help with some of the

          costs of defense have not thereby committed themselves to paying all costs necessary for the

          defense. See People v. Evans, 271 Ill. App. 3d 495, 502 (1995). When a defendant shows

          indigence and the need for an expert, he has a right to fees “regardless of whether the

          indigent defendant receives assistance of counsel from a court-appointed attorney.

          [Citations.] It is the indigency of the defendant that matters ***, not who represents the

          defendant at trial.” T.W., 402 Ill. App. 3d at 991. The trial court abused its discretion when it

                                                        16
       No. 1-14-2258


          relied on the payment of fees by Djurdjulov’s aunt to private counsel as grounds for denying

          the indigent Djurdjulov the fees needed to retain an expert.

¶ 51         The State contends that we should affirm the conviction despite the court’s error because

          Djurdjulov did not show that he needed an expert witness. United States v. Durant, 545 F.2d
823 (2d Cir. 1976), which our supreme court cited with approval in Lawson, 163 Ill. 2d at

          229, provides useful guidance. Prosecutors accused Durant of bank robbery, and they

          intended to present testimony from a fingerprint expert. Durant sought funds so that he could

          hire an expert to examine the prints from the crime scene. The trial court denied the request,

          finding that defense counsel could protect Durant’s rights by cross-examining the

          prosecution’s expert. The expert testified that fingerprints found on the bank counter matched

          Durant’s fingerprints. Two of the robbers identified Durant in court as their accomplice, but

          because of sentencing leniency they received for testifying against Durant, a finder of fact

          could have doubted their testimony. During deliberations, the jurors requested the fingerprint

          exhibits. The jury found Durant guilty of bank robbery.

¶ 52         The court of appeal noted that the applicable law required the State to pay for an expert

          for a defendant in a criminal trial only if the expert’s “services [are] necessary to an adequate

          defense.” (Internal quotation marks omitted.) Durant, 545 F.2d at 826. The Durant court

          said, “ ‘[n]o standard can be arbitrarily articulated covering all circumstances under which an

          accused demonstrates his entitlement under the Act to services of experts to present an

          adequate defense.’ ” Durant, 545 F.2d at 826 (quoting United States v. Schultz, 431 F.2d 907,

          909 (8th Cir. 1970)). But the court adopted, as a guideline, the precept that the court should

          “ ‘authorize defense services when the defense attorney makes a timely request in

                                                       17
       No. 1-14-2258


          circumstances in which a reasonable attorney would engage such services for a client having

          the independent financial means to pay for them.’ ” Durant, 545 F.2d at 827 (quoting United

          States v. Bass, 477 F.2d 723, 725 (9th Cir. 1973)).

¶ 53         The Durant court held:

                “ ‘[A]n adequate defense’ must include preparation for cross-examination of a

                government expert as well as presentation of an expert defense witness. This does

                not mean that applications for expert assistance should be granted automatically,

                or that frivolous applications should be granted at all. But it does mean that the

                Act must not be emasculated by *** inappropriate construction.

                       *** Where the identification of the defendant as a culprit is contested,

                fingerprint evidence is likely to be pivotal. This was such a case. Both counsel in

                summation emphasized the fingerprint evidence. But defense counsel had to get

                along without his own expert. Had one been authorized, counsel might have been

                able to make several challenges. *** At the very least, an expert could have

                educated defense counsel as to the technicalities of the field to make cross-

                examination more effective.

                       *** We have no basis for accepting the Government’s prediction that a

                defense expert’s report would ‘in all probability’ have supported [the

                Government’s expert]. In any event, the adversary system *** leaves such choices

                to the defense. ***

                       In sum, we believe that the judge should have granted the defense request for

                appointment of a fingerprint expert. Under the circumstances, we reverse the

                                                      18
       No. 1-14-2258


                judgment of conviction and remand for a new trial. We have given serious

                consideration to merely remanding for appointment of an expert whose report

                could then be considered by the trial court or by us in deciding whether to grant a

                new trial. But we believe this misconceives the purpose of providing expert

                service to the defense. It is not to supply either the trial or appellate court with

                anything, but to furnish defense counsel expert information to use as he sees fit. It

                may be that such expert advice will prove to be of little or no assistance, but on

                this record we can hardly say that. Furthermore, even if the new trial ultimately

                proves wasteful because an appointed expert does not help the defense, none of

                the blame for the waste will rest with the defendant. Under the circumstances, we

                believe it appropriate to order a new trial, as was done in United States v.

                Theriault, [440 F.2d 713 (5th Cir. 1971)], United States v. Schultz, [431 F.2d
907], and, apparently, in United States v. Bass, [477 F.2d 723].” Durant, 545 F.2d

                at 827-29.

¶ 54         We find Durant persuasive. The cell phone records here formed a critical part of the

          evidence against Djurdjulov. The jury apparently considered the cell phone evidence

          especially significant, as it specifically requested the records and a map showing the

          locations of the towers relative to the fire and the other addresses mentioned at trial. The

          defense needed an expert at least to educate defense counsel about the technicalities of the

          field and to assist with the preparation of an effective cross-examination of Raschke. Even

          the police needed help understanding the records, as the officer who obtained the records said

          cell providers explained the records, which he found “quite confusing.” The other witnesses

                                                      19
       No. 1-14-2258


          against Djurdjulov, like the robbers who testified against Durant, had much to gain from

          testifying against Djurdjulov. While Djurdjulov eventually gave a statement implicating

          himself as an accomplice, the prosecutor argued that the jury should not believe the

          statement, except insofar as it placed Djurdjulov at the scene of the fire with some idea that

          someone might start a fire there. The jury could have viewed Djurdjulov’s statement, in the

          context of the extensive questioning, as his effort to explain the evidence the police described

          and not as a truthful statement at all. We find that the record supports the conclusion that the

          lack of an expert prejudiced Djurdjulov. See T.W., 402 Ill. App. 3d at 992-93. Following

          Durant, we vacate the convictions and remand for a new trial.

¶ 55         The dissent argues that Djurdjulov failed to preserve a sufficient record to show that the

          trial court committed reversible error when it denied his motion for funds so he could retain

          an expert to analyze cell phone data. Djurdjulov filed with this court a record that included

          his motion for funds to hire an expert and the transcript of the hearing on the motion. The

          transcript showed that Djurdjulov testified that he had no assets. The State presented no

          contrary evidence. The court stated on the record its reasons for denying the motion. The

          dissent finds this record insufficient to preserve the issue for review because Djurdjulov did

          not later submit an affidavit or testify that he had not retained an expert. The dissent cites no

          case that requires such testimony from a defendant in a criminal case after the trial court has

          denied a motion for funds to retain an expert.

¶ 56         The extra hoop through which the dissent would require Djurdjulov to jump makes a

          significant difference for his rights. The dissent says that Djurdjulov can raise the

          constitutional issue in a postconviction petition, supported by an affidavit stating that he did

                                                       20
       No. 1-14-2258


          not retain an expert. In a postconviction proceeding, Djurdjulov will bear the burden of

          showing a reasonable probability that the trial would have ended with a different result if the

          constitutional violation had not occurred. See People v. Eddmonds, 143 Ill. 2d 501, 510

          (1991). If we review the issue on this direct appeal, and “it is established that an error of

          constitutional magnitude has occurred, the burden is on the one gaining advantage from the

          error, rather than the one claiming prejudice, to prove that the error did not contribute to the

          verdict but, rather, that it was harmless beyond a reasonable doubt.” People v. Childs, 159 Ill.
2d 217, 228 (1994); see People v. Wilkerson, 87 Ill. 2d 151, 157 (1981). Thus, under the

          correct standard of review that the dissent seeks to avoid, if Djurdjulov has shown a

          constitutional error, the State has the burden of proving that the error was harmless beyond a

          reasonable doubt.

¶ 57         The trial court admitted that it had no basis for rejecting Djurdjulov’s assertion that he

          needed an expert to help him counter Raschke’s testimony. The trial court denied Djurdjulov

          the funds he needed based on speculation that Djurdjulov’s relatives might have assets with

          which to pay an expert. But to qualify for funds needed to retain an expert, the defendant

          needs to show only his own indigence and not the indigence of all of his relatives. Lawson,
163 Ill. 2d at 220; Clankie, 180 Ill. App. 3d at 730. No case supports the trial court’s ruling or

          the dissent’s assertion that the trial court has discretion to deny a motion for funds based on

          speculation about the assets of a defendant’s relatives. “[I]t is well established that a denial of

          funds to an indigent for the securing of expert witnesses in defense of criminal charges may

          violate constitutional protections.” Lawson, 163 Ill. 2d at 220. Thus, Djurdjulov presented a




                                                        21
       No. 1-14-2258


          sufficient record to show that the court committed an error of constitutional magnitude when

          it denied his motion for funds based on irrelevant speculation about his relatives’ assets.

¶ 58         Because Djurdjulov raised the constitutional issue at trial, the failure to raise the issue in

          the motion for a new trial does not affect our standard of review. We must review the issue

          under the standards for a direct appeal of a preserved issue and not as a matter of plain error.

          Almond, 2015 IL 113817, ¶¶ 54-55; Cregan, 2014 IL 113600, ¶¶ 18-23. Because the

          transcript shows that the trial court denied the motion for funds on the improper basis of

          speculation about the assets of Djurdjulov’s relatives, the State must meet the burden of

          proving beyond a reasonable doubt that the error did not affect the result of the trial.

          Wilkerson, 87 Ill. 2d at 157.

¶ 59         The dissent characterizes the evidence against Djurdjulov as overwhelming and

          Raschke’s testimony as less than critical to the State’s case. For this argument, the dissent

          relies on confident assertions about which of a mass of contradictory statements from the

          witnesses and Djurdjulov the trier of fact must believe.

¶ 60         The dissent relies in part on the testimonies of Michael, LaSalle, and Quesada, who all

          changed their statements completely after police arrested Michael and Michael stood to gain

          a considerable advantage by testifying against Djurdjulov. Michael, LaSalle, and Quesada all

          testified that they lied to police, and after they changed the account they gave police, they

          lied to a defense investigator. A reasonable trier of fact could reject all of the testimony of

          Michael, LaSalle, and Quesada as lacking credibility. See People v. Richmond, 84 Ill. App.
3d 1017, 1019 (1980).



                                                       22
       No. 1-14-2258


¶ 61         The dissent relies primarily on just one of the many statements Djurdjulov made during

          the 36 hours he spent in an interrogation room in March 2009. But triers of fact may find

          confessions elicited in coercive settings unreliable. “The credibility of a defendant’s

          confession is to be weighed by the trier of fact, which may accept all, parts, or none of the

          confession.” People v. Wiley, 205 Ill. 2d 212, 227 (2001). “The jury can still reject the

          confession, after considering all the circumstances concerning it.” People v. Oswalt, 26 Ill.

          App. 3d 224, 226 (1975). Here, police kept Djurdjulov, a teenager, in custody for 36 hours,

          during which police used deception and intimidation to elicit statements from Djurdjulov.

          Djurdjulov made a number of statements. The State asked the jury to reject as unbelievable

          almost all aspects of almost all of the statements Djurdjulov made. But the State and the

          dissent now insist that we should find that part of one of the statements amounts to

          overwhelming evidence that Djurdjulov committed murder, even while the State and the

          dissent demand that we reject as unbelievable other parts of the same statement. We find that

          a reasonable trier of fact could disagree with the prosecution’s tenuous inferences from the

          inconsistent statements made after a long period in custody.

¶ 62         No physical evidence tied Djurdjulov to the crime or the crime scene. No credible

          prosecution witness saw Djurdjulov near the murder scene. The only credible prosecution

          witness whose testimony placed Djurdjulov near the scene of the crime was Raschke, the cell

          phone expert. An expert who could challenge the credibility of Raschke’s testimony could

          have made a critical difference in the result of the trial. The prosecution has not met its

          burden of proving that the trial court’s error was harmless beyond a reasonable doubt.

          Following the reasoning of Durant, 545 F.2d at 827-29, we find that we must reverse the

                                                     23
       No. 1-14-2258


          convictions and remand for a new trial because of the trial court’s constitutional error of

          denying Djurdjulov’s motion for the funds he needed to hire an expert to challenge

          Raschke’s testimony.

¶ 63          Because we vacate the convictions, we need not address Djurdjulov’s arguments about

          his sentences.

¶ 64                                           CONCLUSION

¶ 65          The State sufficiently showed that in 36 hours of detention starting on March 10, 2009,

          Djurdjulov voluntarily answered questions about his actions after midnight on January 31,

          2009. The trial court denied Djurdjulov his right to present witnesses on his behalf when it

          denied his request for fees so that Djurdjulov could hire an expert to contest the prosecution’s

          evidence concerning cell phone records. Accordingly, we vacate the convictions and remand

          for a new trial.

¶ 66          Vacated and remanded.

¶ 67          JUSTICE MASON, concurring in part and dissenting in part:

¶ 68          The majority properly reject Djurdjulov’s challenge to the denial of his motion to

          suppress and I concur in that portion of the court’s ruling. I respectfully part ways with the

          majority’s decision to reverse Djurdjulov’s convictions based on the trial court’s denial of his

          motion to require the county to subsidize the fees of a cell phone expert. That decision was

          committed to the trial court’s discretion, and under the circumstances, I find no abuse. And

          even if the trial court erred, given the overwhelming evidence against Djurdjulov, the error

          was harmless beyond a reasonable doubt. I would affirm Djurdjulov’s convictions but, given



                                                      24
       No. 1-14-2258


          the de facto life sentence he received for a crime committed while he was a minor, remand

          for a new sentencing hearing.

¶ 69         The majority addresses this issue, not under the rubric of plain error, but as a

          constitutional issue that cannot be forfeited on direct appeal. “We find that Djurdjulov has

          not forfeited review of the issue of whether the trial court violated his constitutional right to a

          fundamentally fair trial when the court denied his request for fees so that he could hire an

          expert to review the cell phone data.” Supra ¶ 46. The presumption underlying this finding is

          that Djurdjulov did not, in fact, have the assistance of an expert in mounting his defense.

¶ 70         But the factual predicate to the existence of a constitutional deprivation cannot be

          ascertained from the record. After Djurdjulov’s motion for expert witness fees was denied,

          the court held a series of status hearings. During several of those hearings, defense counsel

          requested that a trial date not be set because Djurdjulov’s family was pursuing raising funds

          for the retention of Michael O’Kelly, the cell phone expert defense counsel had identified in

          the motion and preliminarily consulted with. Counsel never represented one way or the other

          whether the expert had, in fact, been retained but ultimately agreed to set the case for trial. It

          is certainly possible that defense counsel was forced to forgo retention of an expert because

          Djurdjulov’s family could not afford it. Yet, it is equally plausible that an expert was, in fact,

          retained and was consulted to assist in the cross-examination of the State’s expert, FBI agent

          Joseph Ashcake, which was extensive. Defense counsel could also have elected, as a matter

          of trial strategy, not to present an expert in Djurdjulov’s case for any number of reasons,

          including the fact that the expert could not deny, as T-Mobile records showed, that

          Djurdjulov’s cell phone connected to a cell tower in the vicinity of the fire twice around the

                                                        25
       No. 1-14-2258


          time the fire was set. Because the record does not disclose whether defense counsel retained

          O’Kelly (or some other expert), we should not assume that they did not, which is necessary

          to the finding of a constitutional violation. See People v. Mosley, 2015 IL 115872, ¶ 11

          (courts “decide constitutional questions only to the extent required by the issues in the case”).

¶ 71         Courts often refrain from addressing certain errors on direct appeal, particularly those

          relating to trial strategy, because they are more properly the subject of a postconviction

          petition. See, e.g., Massaro v. United States, 538 U.S. 500, 508 (2003) (recognizing a

          preference for collateral review for deciding ineffective assistance claims); People v. Veach,

          2017 IL 120649, ¶ 46; People v. Allen, 2016 IL App (4th) 140137, ¶ 51. Chief among the

          reasons reviewing courts give for declining to address these issues is the insufficiency of the

          record. People v. Bew, 228 Ill. 2d 122, 135 (2008) (although record was inadequate to prove

          ineffective assistance of counsel on direct appeal, defendant could raise the issue in

          postconviction proceedings so the parties could “develop a factual record bearing precisely

          on the issue” (internal quotation marks omitted)); Allen, 2016 IL App (4th) 140137, ¶ 51 (“if

          [counsel’s] trial tactics are to be the subject of scrutiny, then a record should be developed in

          which they can be scrutinized” (internal quotation marks omitted)); see also People v. Brown,

          2014 IL App (1st) 122549, ¶ 41 (matters outside the record may not be raised on direct

          appeal but are properly addressed in a postconviction petition). If Djurdjulov later pursues a

          postconviction petition, in that context, he may be able to obtain an affidavit from his trial

          counsel establishing whether or not an expert was retained. But until that fact is established,

          resolution of the constitutional issue is premature. That a different legal standard will apply




                                                       26
       No. 1-14-2258


          to a postconviction petition is no reason to overlook, as the majority does, deficiencies in the

          record precluding review of this issue.

¶ 72         If instead this issue is reviewed for plain error, as it should be, it is clear that Djurdjulov

          cannot prevail. It is beyond argument that Djurdjulov did not preserve this issue for appeal

          given that he (i) made no offer of proof at trial as to what the anticipated expert testimony

          would be (People v. Peeples, 155 Ill. 2d 422, 457-58 (1993); People v. Pelo, 404 Ill. App. 3d
839, 875 (2010)) and (ii) failed to include this issue in his posttrial motion (People v.

          Thompson, 238 Ill. 2d 598, 611-12 (2010); People v. Enoch, 122 Ill. 2d 176, 186-87 (1988)).

          In the absence of plain error, failure to preserve the issue will result in forfeiture. Enoch, 122
Ill. 2d at 186-87. While the first step in a plain error analysis is usually a discussion of

          whether error exists (People v. Walker, 232 Ill. 2d 113, 124-25 (2009)), when it is clear that

          the claimed error could not have affected the outcome of the case, courts may bypass the

          “meaningless endeavor of determining whether error occurred.” People v. White, 2011 IL
109689, ¶ 148. That is the case here. Wholly apart from Raschke’s testimony, the evidence

          against Djurdjulov was, by any measure, overwhelming.

¶ 73         First, there are Djurdjulov’s own words. The jury had the entirety of his recorded

          interview (both on video and transcribed) and portions were played during both trial and

          closing arguments. On multiple occasions during his interview, Djurdjulov admitted to police

          that he was in the vicinity of the scene of the fire. Although he initially denied knowing

          anything or being anywhere near the fire, Djurdjulov told police about his house being

          “bricked” earlier that evening, which he initially blamed on an ex-girlfriend. In a later

          interview, according to Djurdjulov, Franco Avila, another member of the Cobras, called

                                                       27
No. 1-14-2258


   Djurdjulov, told him he had heard about the bricking and that in retaliation, Avila planned to

   set fire to a house where members of the SGD lived, which Djurdjulov encouraged him to do.

   Then Avila called him after the fire to tell him he had done so using HEET, a highly

   combustible gasoline additive. When police confronted Djurdjulov with the fact that there

   were no calls to his cell phone from Avila’s number after the fire, Djurdjulov then recalled

   that Avila had not called him after the fire but had relayed the information personally when

   the two met at a McDonald’s. When police confronted Djurdjulov with cell phone records

   that placed his phone in the vicinity of the fire around 1 a.m., 1 Djurdjulov then claimed that

   he was there to retaliate for the bricking himself by throwing a bottle through the window of

   3912 W. Argyle Street. But as he stood in the alley, he saw the building go up in flames and

   later saw Avila—who he knew was planning to set the fire—run out of the building with

   another person he did not know. Still later, Djurdjulov, continuing to blame Avila, placed

   himself at the scene as a lookout for Avila. Finally, Djurdjulov abandoned the effort to pin

   the fire on Avila and instead claimed that an individual he knew as “Rooster”—someone who

   was not a member of the Cobras—set the fire (for some inexplicable reason) and that

   Djurdjulov acted as a lookout. In this version, Djurdjulov told the police that he witnessed

   Rooster pouring gasoline from the second floor hallway down to the first floor (which was, in

   fact, how police later determined the fire started), even though Djurdjulov was outside the

   building and could not have seen what Rooster was doing inside. In short, the State did not

   need Raschke to place Djurdjulov at the scene; he did it himself.




      1
       The police did not need an expert to reach this conclusion.
                                                  28
       No. 1-14-2258


¶ 74          Second, other substantial evidence more than satisfied the State’s burden of proof. Earlier

          during the evening of January 30, Djurdjulov’s sister called to tell him of the attack on their

          home. A call to 911 to report the fire was made at 1:10 a.m. Djurdjulov placed a call to his

          sister at 1:06 a.m., and the jury could reasonably have inferred that Djurdjulov called to tell

          her he had retaliated against the SGD by setting the fire. Multiple witnesses testified to the

          fact that Djurdjulov arrived at the Santiago brothers’ apartment at around 1:30 a.m., reeking

          of gasoline, and that he ultimately changed into different clothes. While there, Djurdjulov

          expressed anger about the bricking of his house. Djurdjulov initially explained the gas smell

          claiming that he had spilled gas on himself while fueling his car, 2 but later that morning,

          when Michael Santiago said Djurdjulov still smelled like gas as they were waiting in

          Gomez’s car, Djurdjulov said: “I messed up. I burned down a building.” Later, at the

          Santiago’s apartment, when a breaking news report about the fire was broadcast on

          television, Djurdjulov said, “[t]hat’s what I did.” Even Ulices Gomez, who was a witness for

          Djurdjulov, reinforced the State’s proof that Djurdjulov had the motive and the opportunity

          to set the fire. Gomez testified that Djurdjulov was “upset” about the bricking of his house

          and admitted that “anybody” would want to retaliate. Gomez placed Djurdjulov in the

          vicinity of the fire when he recounted that before heading to the Santiago’s apartment early

          that morning, they stopped in the alley by Jamal Hernandez’s house—1½ blocks away from

          the scene of the fire—to get liquor to bring with them. Although Gomez’s accounts were

          inconsistent, at one point he said Djurdjulov left to get the liquor while Gomez remained with

          his car.


              2
               There was no evidence suggesting that Djurdjlov drove his own vehicle at any time that evening.
                                                        29
       No. 1-14-2258


¶ 75          Given the overwhelming evidence that placed Djurdjulov in the vicinity of the fire both

          before and after it was set, Raschke’s cell phone analysis was not “critical” to the State’s

          case, Djurdjulov’s defense or the jury’s verdict. Raschke readily admitted that the location of

          Djurdjulov’s cell phone in the vicinity of 3912 W. Argyle did not mean that Djurdjulov

          himself was there. Raschke also explained that he was not purporting to pinpoint the location

          of the phone at a particular address given that cell tower frequencies can range from one to

          two miles. Although Raschke’s testimony was mentioned briefly in the State’s closing

          argument, it was not mentioned at all in rebuttal. The primary focus of the State’s closing and

          rebuttal arguments was Djurdjulov’s recorded interview and the multiple conflicting stories

          he gave to police, several of which placed him at the scene. And defense counsel in his

          argument admitted that Djurdjulov was “in the area” of the fire, thus underscoring the

          relative insignificance of Raschke’s testimony.

¶ 76          The majority relies on the jury’s request for the cell phone carriers’ records and the map

          showing the location of the cell towers as proof that this evidence was “critical.” This is not

          borne out by the record. The jury began its deliberations at 2:30 p.m. After the jury retired,

          the court and counsel noted that none of the many exhibits admitted at trial had been sent to

          the jury room. One-half hour into its deliberations, the jury sent out its request not only for

          the cell phone evidence, but also for Djurdjulov’s recorded interview and Hernandez’s

          address. Thus, the notion that the jury was focusing primarily on the cell phone information

          is incorrect. In response to the jury’s request, the court stated: “That’s all part of the stuff that

          should have gone back, right?” Both counsel agreed. Therefore, because the jurors had none

          of the exhibits they were entitled to review in reaching their verdict, we cannot ascribe any

                                                         30
       No. 1-14-2258


          particular significance to the request for some of those exhibits, which, in any event, was not

          limited to the cell phone evidence.

¶ 77         Because Djurdjulov has failed to preserve this issue for review and because any error in

          the denial of his motion for expert witness fees was harmless beyond a reasonable doubt

          given the overwhelming evidence against him (People v. Stechly, 225 Ill. 2d 246, 304

          (2007)), there is no need to reach the merits of Djurdjulov’s claim of error.

¶ 78         But even on its merits, Djurdjulov’s claim fails. As the majority recognizes, the trial

          court’s denial of Djurdjulov’s request for expert witness fees is reviewed for an abuse of

          discretion. Supra ¶ 46 (citing In re T.W., 402 Ill. App. 3d 981, 986 (2010)). A trial court

          abuses its discretion only when its decision is “fanciful, arbitrary, or unreasonable to the

          degree that no reasonable person would agree with it.” People v. Ortega, 209 Ill. 2d 354, 359

          (2004); see People v. Couch, 387 Ill. App. 3d 437, 444 (2008) (court abuses its discretion

          when it acts “clearly against logic” and “without employing conscientious judgment”

          (internal quotation marks omitted)). The existence of discretion necessarily implies that there

          is no single correct answer, i.e., reasonable judges may come to different conclusions. People

          v. Irwin, 2017 IL App (1st) 150054, ¶ 31 (citing People v. Witherspoon, 379 Ill. App. 3d 298,

          310 (2008) (upholding a trial court’s finding under an abuse of discretion standard does not

          mean the opposite finding would be an abuse of discretion as long as “[b]oth findings could

          have been rationally defensible”)).

¶ 79         Although the majority focuses exclusively on Djurdjulov’s personal lack of resources to

          hire an expert, none of the cases cited by my colleagues involves the situation presented here:

          privately retained counsel seeking public funds to hire an expert. Lawson, 163 Ill. 2d at 225

                                                       31
       No. 1-14-2258


           (defendant was represented by appointed counsel); Clankie, 180 Ill. App. 3d at 727 (same);

           Durant, 545 F.2d at 824 (same); Evans, 271 Ill. App. 3d at 502 (defense counsel was acting

           on pro bono basis); T.W., 402 Ill. App. 3d at 986 (same).

¶ 80           Other relevant factors could have prompted a reasonable trial judge to deny Djurdjulov’s

           request. Djurdjulov’s privately retained counsel filed an appearance for him on March 31,

           2009, shortly before the indictment. For the next four years, Djurdjulov’s family paid for two

           private lawyers to represent him. Djurdjulov filed his expert fee request on November 20,

           2012. On several occasions, both before and after Djurdjulov’s fee motion was denied in

           January 2013, both of his retained lawyers appeared in court on his behalf, although during

           most hearings only one attorney argued. The State completed its discovery responses by

           February 2010 and defense counsel were well aware that the State intended to call Raschke

           as an expert witness. Yet counsel made no effort to interview Raschke despite the claim that

           his testimony was “crucial” to the State’s case 3 and although the State offered to make him

           available. Under these circumstances, the trial judge was entitled to view with skepticism

           Djurdjulov’s claim that (i) his family was out of money and (ii) a cell phone expert was

           “crucial” to his defense even though he had not bothered to interview the State’s expert.

           Consequently, I cannot find that the denial of Djurdjulov’s request constituted an abuse of

           discretion.


               3
                 Djurdjlov’s motion for fees overstated the significance of Raschke’s testimony. Djurdjlov argued
       that O’Kelly was needed “to rebut the State’s allegation that defendant was connected to the crime scene
       based on data from his cell phone” and that the State took the position that the cell phone data placed
       “defendant in the vicinity of the arson.” Raschke never testified to either point and was careful to state
       that he did not know “who had the phone” or that “this phone was at 3912 E. Argyle.” And based on the
       wealth of other evidence that connected Djurdjlov to the arson, including his own statements, it is clear
       that the convictions did not hinge on Raschke’s testimony.
                                                          32
       No. 1-14-2258


¶ 81         Because I believe that Djurdjulov’s convictions should be affirmed, it is necessary to

          address his additional claim that his 90-year sentence is unconstitutional because it is a

          de facto life sentence imposed for crimes committed while he was a juvenile.

¶ 82         In Miller v. Alabama, 567 U.S. 460, 479 (2012), the Supreme Court held that the eighth

          amendment to the United States Constitution prohibits “a sentencing scheme that mandates

          life in prison without possibility of parole for juvenile offenders.” Citing its earlier decisions

          in Roper v. Simmons, 543 U.S. 551, 578 (2005) (eighth amendment prohibits imposition of

          death penalty on juvenile offenders), and Graham v. Florida, 560 U.S. 48, 74 (2010) (eighth

          amendment prohibits imposition of life without parole on juvenile offender who did not

          commit homicide), Miller explained that juveniles are “constitutionally different from adults

          for purposes of sentencing” because of their lack of maturity, their susceptibility to negative

          influences, and the fact that their character is less well formed than that of adults, all of

          which render juveniles “ ‘less deserving of the most severe punishments.’ ” Miller, 567 U.S.

          at 471 (quoting Graham, 560 U.S. at 68).

¶ 83         Following the rationale of Miller, our supreme court in People v. Reyes, 2016 IL 119271,

          ¶ 8, held that a juvenile may not be sentenced to “a mandatory term of years that indisputably

          amount[s] to life imprisonment without the possibility of parole for a single offense or for

          offenses committed in a single course of conduct.” (Internal quotation marks omitted.) Reyes

          explained that a mandatory term of years that amounts to a de facto life sentence without

          possibility of parole “has the same practical effect on a juvenile defendant’s life as would an

          actual mandatory sentence of life without parole—in either situation, the juvenile will die in

          prison. Miller makes clear that a juvenile may not be sentenced to a mandatory, unsurvivable

                                                       33
       No. 1-14-2258


          prison term without first considering in mitigation his youth, immaturity, and potential for

          rehabilitation.” Id. ¶ 9; see also People v. Nieto, 2016 IL App (1st) 121604, ¶ 42 (“While we

          acknowledge that Illinois typically treats consecutive sentences as individual sentences and

          does not aggregate them for purposes of evaluating whether a sentence is excessive [citation],

          we believe a different analytical framework is called for in the context of consecutive

          sentences imposed for crimes committed by a juvenile. Given that defendant will not be

          released from prison until he is 94 years old, we find that he effectively received a sentence

          of natural life without parole.”).

¶ 84         Djurdjulov’s 90-year sentence was a product of the trial court’s exercise of discretion.

          The 45-year sentence for each of the murders fell in the mid-range of available sentences

          (730 ILCS 5/5-4.5-20(a) (West 2008) (sentencing range for murder is 20 to 60 years’

          imprisonment absent any enhancements)) and the law requires that Djurdjulov’s sentences be

          served consecutively. 730 ILCS 5/5-8-4(d)(1)(a) (West 2008) (consecutive sentences are

          mandatory where one of the offenses was a Class X or a Class 1 felony and the defendant

          inflicted severe bodily injury). And unlike other 90-year sentences eligible for day-for-day

          good time credit, which we have held do not constitute de facto life sentences (see People v.

          Evans, 2017 IL App (1st) 143562, ¶¶ 16, 18), Djurdjulov must serve the entirety of his

          sentence. 730 ILCS 5/3-6-3(a)(2)(i) (West 2016).

¶ 85         The circumstances of the crime were despicable: a fire set in a multi-unit building during

          the middle of the night when its residents were likely asleep; a horrendous crime in

          retaliation for the relatively minor insult of a bottle thrown through a window; the deaths of

          two individuals, including a pregnant woman; and serious injuries to several others, including

                                                     34
       No. 1-14-2258


           a young girl and first responders. Djurdjulov’s repeated efforts to blame others, his

           systematic lies to police, and his failure to express any remorse for his actions (when given

           the opportunity to speak in allocution at his sentencing, Djurdjulov responded, “I’m good”)

           all weigh in favor of a sentence in excess of the minimum.4 Had the fire been set a few days

           later (Djurdjulov turned 18 two days after the fire), we would have no occasion to second-

           guess the trial court’s exercise of discretion. Cf. People v. Harris, 2016 IL App (1st) 141744,

           ¶ 86 (Mason, J., concurring in part and dissenting in part) (“ ‘Drawing the line at 18 years of

           age is subject, of course, to the objections always raised against categorical rules. ***

           [H]owever, a line must be drawn. *** The age of 18 is the point where society draws the line

           for many purposes between childhood and adulthood.’ ” (quoting Roper, 543 U.S. at 574)).

¶ 86           But it is equally true that the product of the combined consecutive sentences is a de facto

           life sentence. And courts have recognized that mandatory sentencing schemes such as

           firearm enhancements, truth-in-sentencing provisions, and mandatory consecutive sentences

           can have a disproportionate impact when they are applied to juveniles. People v. Gipson,

           2015 IL App (1st) 122451, ¶¶ 73, 75-76 (fifty-two-year sentence for juvenile offender, while

           not a de facto life sentence, was “so wholly disproportionate that it shocks the moral sense of

           the community,” particularly where mandatory firearm enhancement did not permit the court

           to give appropriate weight to defendant’s youth). Although our legislature has recently

           passed legislation designed to ameliorate some of these effects (730 ILCS 5/5-4.5-105 (West

           2016) (for juvenile offenders tried in adult court, court has discretion not to impose
               4
                The trial court was not required to assume, as Djurdjlov argues, that he acted only as a lookout
       and to fashion his sentence accordingly. The jury rendered general verdicts on the murder counts, the
       State argued strenuously at trial that Djurdjlov personally set the fire, and substantial incriminating
       evidence supports that conclusion.
                                                           35
       No. 1-14-2258


          sentencing enhancements “based upon firearm possession, possession with personal

          discharge, or possession with personal discharge that proximately causes great bodily harm,

          permanent disability, permanent disfigurement, or death to another person”)), others remain,

          including mandatory consecutive sentences.

¶ 87         So the issue becomes whether Djurdjulov received the individualized consideration he

          was entitled to during sentencing that would warrant the sentence he received. We have

          found that a trial court’s mention of a defendant’s youth during a sentencing hearing does not

          necessarily indicate that the court afforded the defendant the individualized consideration he

          is entitled to under Miller. Nieto, 2016 IL App (1st) 121604, ¶ 56 (remanding for

          resentencing so that trial court could consider the characteristics of defendant’s youth

          “through the lenses of Miller”); People v. Buffer, 2017 IL App (1st) 142931, ¶ 63 (de facto

          life sentence imposed on juvenile offender was unconstitutional where “although the trial

          court exercised discretion in imposing the petitioner’s sentence, nothing in the record

          supports the State’s position that the court’s reasoning comported with the juvenile

          sentencing factors recited in Roper, Graham, [and] Miller”); see also Montgomery v.

          Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 734 (2016) (“Miller, then, did more than

          require a sentencer to consider a juvenile offender’s youth before imposing life without

          parole; it established that the penological justifications for life without parole collapse in

          light of the distinctive attributes of youth.” (internal quotation marks omitted)). And the

          record here does not disclose whether there are any characteristics, unique to Djurdjulov,

          which would counsel against the length of the sentence imposed. See People v. Parr, 130 Ill.

          App. 2d 212, 221 (1970) (“The burden of presenting mitigating circumstances and making a

                                                     36
       No. 1-14-2258


          substantial showing of evidence in mitigation rests upon the defendant.”). If Djurdjulov

          desires the benefit of an individualized sentencing hearing, then it is incumbent on him to

          provide the court with the information that will allow the fashioning of an individualized

          sentence.

¶ 88         I would vacate Djurdjulov’s 90-year sentence and remand to the trial court for

          resentencing.




                                                    37